DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 5/20/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Objections
Claim 22 is objected to because of the following informalities:  
Regarding claim 22, the claim recites: “sensor modules comprising transceivers data transceivers…”.  This should seemingly be --sensor modules comprising --
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, 11-12, 14-16, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Hoff et al. (US 20150348580 A1) (hereinafter Van Hoff).
Regarding claim 1, Van Hoff discloses:
A security camera system, comprising: [See Van Hoff, abstract, ¶ 0030, 0033 discloses a camera array having a plurality of camera modules for generating a panoramic video stream.]
a base unit including a plurality of mounting sockets arranged at different elevational and azimuthal directions around the base unit; and [See Van Hoff, Fig. 3A illustrates “base unit” (306); See Van Hoff, ¶ 0118 discloses a camera housing including “apertures” for camera modules to be inserted therein; See Van Hoff, ¶ 0030 discloses that the camera array is part of a “modular” camera system, wherein each camera forms a module of the modular camera system, and that the camera array may be a “flexible” structure in that one is able to remove a particular camera module from the array and to add new camera modules to the array; See Van Hoff, Fig. 3A, 3B which illustrates camera modules at various “elevational” and “azimuthal” directions around said base unit.]
sensor modules for attaching to the mounting sockets and for capturing image data. [See ¶ 0117-0118, Figs. 3A, 3B disclose camera modules to be inserted and physically mounted into rectangular spaces within the housing/base unit.]

Regarding claim 2, Van Hoff discloses all the limitations of claim 1.
Van Hoff discloses:
wherein the base unit further comprises a hemispherical mounting dome, and the mounting sockets are arranged on the surface of the mounting dome. [See Van Hoff, ¶ 0030 discloses that the camera array includes multiple camera modules arranged in a sphere, or another geometry; See Van Hoff, Figs. 3A, 3B illustrate the base unit as a mounting dome.]

Regarding claim 4, Van Hoff discloses all the limitations of claim 1.
Van Hoff discloses:
wherein the arrangement of mounting sockets provides a potential panoramic field of view of the security camera system of 360 degrees of azimuth with no blind spots. [See Van Hoff, ¶ 0146-0148 discloses that the camera modules of the camera array may be arranged such that when stitched together, they provide a three hundred and sixty degree view of an environment.]

Regarding claim 5, Van Hoff discloses all the limitations of claim 1.
Van Hoff discloses:
wherein a customized field of view of the security camera system is based on how many sensor modules are attached to the base unit. [See Van Hoff, ¶ 0030, 0146-0148, 0152 discloses that the provided base unit is part of a modular camera array, and that the design is “flexible” so as to allow for camera modules to be removed/added.  Particularly, note that Van Hoff accounts for providing sixteen different camera modules, and separately, twenty different camera modules.]

Regarding claim 6, Van Hoff discloses all the limitations of claim 1.
Van Hoff discloses:
wherein a customized field of view of the security camera system is based on a selection of mounting sockets to which the sensor modules are attached. [See Van Hoff, ¶ 0030, 0146-0148, 0152 discloses a selectable degree of field of view overlap among the cameras installed on the modular camera system.]

Regarding claim 11, this claim recites analogous limitations to claim 1 in the form of “a method of operation of a security camera system” rather than “a security camera system”, and is therefore rejected on the same premise.  Please see examiner’s earlier rejection of claim 1 for corresponding motivation statement.
Further, claim 11 recites the following limitations which are not explicitly found from claim 1, but are addressed as follows: 
A method of operation of a security camera system, the method comprising: 
combining the image data from the different sensor modules based on the elevational and azimuthal directions of the mounting sockets to which the sensor modules are attached. [See Van Hoff, ¶ 0146-0148 discloses that the camera modules of the camera array may be arranged such that when stitched together, they provide a three hundred and sixty degree view of an environment.]

Regarding claim 12, this claim recites analogous limitations to claim 2, and is therefore rejected on the same premise.  

Regarding claim 14, this claim recites analogous limitations to claim 4, and is therefore rejected on the same premise.  

Regarding claim 15, this claim recites analogous limitations to claim 5, and is therefore rejected on the same premise.  

Regarding claim 16, this claim recites analogous limitations to claim 6, and is therefore rejected on the same premise.  

Regarding claim 22, Van Hoff discloses:
A security camera system, the system comprising: [See Van Hoff, ¶ 0026 discloses a modular camera array.]
a base unit; and [See Van Hoff, Fig. 1 illustrates “connection hub” 123, and Fig. 3A illustrates corresponding connection hub 306 with camera modules 302.]
sensor modules comprising transceivers data transceivers for transmitting image data to the base unit. [See Van Hoff, ¶ 0075, 0088-0089 discloses that a communication unit may transmit data to any of the entities that comprise the system 100 depicted in Fig. 1, and likewise, may receive data from any of the entities that comprise the system 100 depicted in Fig. 1.  Fig. 1 illustrates an array of camera modules (103a-103n) which transmit and receive information (indicated via elements 102, 104, 106) via wireless signal lines to and from a connection hub (123).]

Claim(s) 21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Partovi et al. (US 20130099563 A1) (hereinafter Partovi).
Regarding claim 21, Partovi discloses:
A security camera system, the system comprising: [See Partovi, ¶ 0042-0046, discloses that the inductive charging system may power devices such as cameras, mobile phones, etc.]
a base unit comprising an inductive power unit, [See Partovi, ¶ 0074 discloses that a magnet is attached to the bottom center of each coil in a pad of a base unit; See Partovi, Figs. 15, 16 illustrates inductive coils.]
and sensor modules comprising inductive power receivers that receive power from the inductive power unit. [See Partovi, ¶ 0058, 0074 discloses that a magnet is attached to the bottom center of each coil in a pad of a base unit; See Partovi, Figs. 15, 16 illustrates inductive coils.]

Regarding claim 23, Partovi discloses:
A security camera system, comprising: [See Partovi, ¶ 0042-0046 discloses that the inductive charging system may power devices such as cameras, mobile phones, etc.] 
a base unit including a plurality of magnetic mounting sockets; [See Partovi, ¶ 0074 discloses that a magnet is attached to the bottom center of each coil in a pad of a base unit; See Partovi, Figs. 15, 16 illustrates inductive coils.]
sensor modules for attaching to the magnetic mounting sockets and for capturing image data. [See Partovi, ¶ 0074, Fig. 16 discloses attaching a mobile device or camera at each coil position, wherein the cameras are “for capturing image data”.]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 7-8, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Van Hoff in view of Vicente et al. (US 20160088670 A1) (hereinafter Vicente).
Regarding claim 7, Van Hoff discloses all the limitations of claim 1.
Van Hoff does not appear to explicitly disclose:
wherein unique socket identifications are physically engraved on the surface of each mounting socket.
However, Vicente discloses:
wherein unique socket identifications are physically engraved on the surface of each mounting socket. [See Vicente, ¶ 0189-0190 discloses that an identifier may be etched into, printed on or otherwise attached to a housing of an electronics module portion.  The sensor system may include a sensor system identifier, such as series of alphanumeric characters (e.g., a series of 5, 6, 7 or 8 alphanumeric characters) printed, etched or otherwise affixed on a housing of the sensor system 8, or any other known identifier, such as a bar code or quick response code.  Hence, a housing or mounting structure is etched with a given identifier which corresponds to a sensor to be mounted in the housing.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Van Hoff to add the teachings of Van Hoff in order to associate an identifier with a sensor, and program a slave device to communicate only with a master device having a particular device ID number.

Regarding claim 8, Van Hoff in view of Vicente discloses all the limitations of claim 7.
Vicente discloses:
wherein the sensor modules include reader modules for detecting the socket identifications engraved on the mounting sockets to which the sensor modules are attached. [See Vicente, ¶ 0189 discloses that the device ID and the sensor security code can be derived from an identifier (e.g. a series of alphanumeric characters printed, etched, or otherwise affixed on a housing of the sensor system; See Vicente, ¶ 0206-0207 discloses that the identifier associated with the system is entered into a display device – the device ID of the housing is transmitted to the sensor module.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 7.

Regarding claim 17, this claim recites analogous limitations to claim 7, and is therefore rejected on the same premise.  

Regarding claim 18, this claim recites analogous limitations to claim 8, and is therefore rejected on the same premise.  

Claim(s) 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Van Hoff in view of Zantos (US 6476856 B1) (hereinafter Zantos).
Regarding claim 3, Van Hoff discloses all the limitations of claim 1.
Van Hoff does not appear to explicitly disclose:
further comprising a protective transparent bubble secured over the sensor modules and base unit, wherein an interior surface of the transparent bubble pressing against elastic contact rings of the sensor modules prevents movement of the sensor modules.
However, Zantos discloses:
further comprising a protective transparent bubble secured over the sensor modules and base unit, [See Zantos, Fig. 7 illustrates a transparent dome placed over the sensor module 550, and base 505; See Zantos, col. 8 lines 36-57 discloses that the dome contains a dome lip which runs along the periphery of the dome 510, and fits on a ledge in the base 505.]
wherein an interior surface of the transparent bubble pressing against elastic contact rings of the sensor modules prevents movement of the sensor modules. [See Zantos, col. 8 lines 36-57 discloses a locking ring 515 securing the dome to the base, and a gasket (routinely and conventionally known to be constituted of rubber) placed between the dome and the base.  Here, the lip of the dome (bubble) is pressing against an “elastic contact ring” (gasket), as fastened with the locking ring 515, so as to secure the sensor module 550, and provide a watertight seal.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Van Hoff to add the teachings of Zantos in order to secure a transparent dome over an imaging device, providing an added benefit of a watertight seal.

Regarding claim 13, this claim recites analogous limitations to claim 3, and is therefore rejected on the same premise.  Please see examiner’s earlier rejection of claim 3 for corresponding motivation statement.

Allowable Subject Matter
Claims 9-10, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799. The examiner can normally be reached Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK E DEMOSKY/             Primary Examiner, Art Unit 2486